DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Election/Restrictions
Claims 16-23 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected species, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on 28 July 2021.

Claim Rejections - 35 USC § 112
Claim 13 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 13 contains the limitation "Shore D hardness". Where a government or industry standard is used in a claim as a limitation, the claim does not comply with the requirements of 35 U.S.C. 112, second paragraph because the claim scope is uncertain since standards are subject to change over time.  In order to overcome this rejection, applicant must file a copy of the standard (excerpts of the applicable portions are acceptable).

Claim Rejections - 35 USC § 102
Claims 1, 3-9, 12, and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Canatella (US 2017/0009920).
In regards to claim 1, Canatella discloses a connecting device (100) for connecting two or more components to one another, the connecting device comprising:
an inlet section (106); and
an outlet section (104), the inlet section and the outlet section respectively comprising one or more connectors for each of the two or more components, with one or more passages extending between the inlet section and the outlet section, with the connecting device being of single piece design and being plastic (see paragraph [0045]); and
a movable quick release mechanism (130) integrally formed at the outlet section.
In regards to claim 3, Canatella further discloses the connecting device comprises a hose connector (128) arranged at an end of the connecting device and the movable quick release mechanism (130) is a  nozzle connector at the other end of the connecting device with a passage extending from the hose connector to the nozzle connector.
In regards to claim 4, Canatella further discloses wherein the hose connector is a hose barb (barbs 128).
In regards to claim 5, Canatella further discloses the nozzle connector comprises one, two or more wings (130) configured to actuate a retaining or releasing function of the nozzle connector.
In regards to claim 6, Canatella further discloses the one, two or more wings are each coupled to a projection (112) and movement of a respective wing induces a radial movement of the projection coupled thereto to actuate a retaining or releasing function of the nozzle connector.
In regards to claim 7, Canatella further discloses the one, two or more wings are spring loaded with respect to a body of the connecting device (see paragraph [0037]).
In regards to claim 8, Canatella further discloses the hose connector comprises one, two or more projections (128) projecting radially toward the passage.
In regards to claim 9, Canatella further discloses a seal (118) arranged at the nozzle connector.
In regards to claim 12, Canatella further discloses the connecting device is configured to conduct pressurized gas (see paragraph [0002]).
In regards to claim 15, Canatella further discloses the inlet section comprises one inlet connector, and the movable quick release mechanism (130) is a single outlet connector with one passage extending between the inlet section and the outlet section (shown in fig. 1).

Claims 1, 5-7, 12, 15, and 24 are rejected under 35 U.S.C. 102(a)(1) as being anticipated  by Pappalardo (US 2014/0117044).
In regards to claim 1, Pappalardo discloses a connecting device (120, see fig. 13-16) for connecting two or more components to one another, the connecting device comprising:
an inlet section (114); and
an outlet section (near 42), the inlet section and the outlet section respectively comprising one or more connectors for each of the two or more components, with one or more passages extending between the inlet section and the outlet section, with the connecting device being of single piece design and being plastic (see paragraph [0058]); and
a movable quick release mechanism (144) integrally formed at the outlet section.
In regards to claim 5, Pappalardo further discloses the nozzle connector comprises one, two or more wings (144, 146) configured to actuate a retaining or releasing function of the nozzle connector.
In regards to claim 6, Pappalardo further discloses the one, two or more wings are each coupled to a projection (152) and movement of a respective wing induces a radial movement of the projection coupled thereto to actuate a retaining or releasing function of the nozzle connector.
In regards to claim 7, Pappalardo further discloses the one, two or more wings are spring loaded with respect to a body of the connecting device (shown in fig. 14).
In regards to claim 12, Pappalardo further discloses the connecting device is configured to conduct pressurized gas (fig. 14 shows this capability).
In regards to claim 15, Pappalardo further discloses the inlet section comprises one inlet connector, and the movable quick release mechanism is a single outlet connector with one passage extending between the inlet section and the outlet section (shown in fig. 14).
In regards to claim 24, Pappalardo discloses a spray mixer comprising: 
a cartridge (112) filled with a one-component or multi-component material having one or more outlets; 
a mixer (114) attached to the outlets of the cartridge; 
a spray nozzle (150) connected either directly to the outlet of the cartridge or to the outlet of the mixer; and 
the connecting device accordingly to claim 1 (shown above) connected to the spray nozzle for the supply of a gas.


Claim Rejections - 35 USC § 103
Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Canatella as applied to claim 1 above.
In regards to claim 11, Canatella further discloses the hose connector is arranged at an angle with respect to the nozzle connector (see fig. 2). While Canatella does not expressly disclose the angle being between 30 and 60 degrees; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Canatella to have the angle be between 30 and 60 degrees, as the angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 13, while Canatella does not expressly disclose hardness being between 50 and 80 Shore D; hardness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Canatella to have a hardness of 50 to 80 Shore D, as the hardness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Canatella as applied to claim 1 above, and further in view of Corbett et al. (USP 5,799,986 hereinafter “Corbett”).
In regards to claims 2, 10, and 14, Canatella further discloses the connecting device is configured to connect a hose to a spray nozzle of a spray mixer at the outlet section (fig. 1 shows this capability), and is configured to be coupled to a spray nozzle for the supply of gas in order to spray fluid components exiting a cartridge either directly or multi-component materials mixed by way of a mixing element (fig. 1 shows this capability).
Canatella does not disclose the connecting device being an elbow.
However, Corbett shows a similar connector (3), as an elbow (fig. 1) and a straight connector (fig. 12), as obvious variants. 
Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to provide the connecting device of Canatella as an elbow instead of a straight connector in order to connect two elements at a ninety degree angle, as taught by Corbett, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP §2143 (I)(B).
It is noted that this claim is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “3D printed” imparts no further structure to “elbow”, the claim has been met.

Claims 11 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Pappalardo as applied to claim 1 above.
In regards to claim 11, Pappalardo further discloses the hose connector is arranged at an angle with respect to the nozzle connector (see fig. 14). While Pappalardo does not expressly disclose the angle being between 30 and 60 degrees; the angle may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Pappalardo to have the angle be between 30 and 60 degrees, as the angle may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.
In regards to claim 13, while Pappalardo does not expressly disclose hardness being between 50 and 80 Shore D; hardness may be determined through the use of routine experimentation during the engineering design process to optimize the functionality of the device, suited to the intended use and desired parameters.
It would have been obvious to one having ordinary skill in the art at the time of invention to modify Pappalardo to have a hardness of 50 to 80 Shore D, as the hardness may be optimized to the desired operational parameters through the use of routine experimentation. A person of ordinary skill in the art undertaking such experimentation would have had a reasonable expectation of success and the results would have been predictable.

Claims 2, 10, and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Pappalardo as applied to claim 1 above, and further in view of Corbett et al. (USP 5,799,986 hereinafter “Corbett”).
In regards to claims 2, 10, and 14, Pappalardo further discloses the connecting device is configured to connect a hose to a spray nozzle of a spray mixer at the outlet section (fig. 14 shows this capability), and is configured to be coupled to a spray nozzle for the supply of gas in order to spray fluid components exiting a cartridge either directly or multi-component materials mixed by way of a mixing element (fig. 1 shows this capability).
Pappalardo does not disclose the connecting device being an elbow.
However, Corbett shows a similar connector (3), as an elbow (fig. 1) and a straight connector (fig. 12), as obvious variants. 
Therefore, one of ordinary skill in the art would have found it no more obvious than simple substitution to provide the connecting device of Pappalardo as an elbow instead of a straight connector in order to connect two elements at a ninety degree angle, as taught by Corbett, producing no unexpected results. Thus, the simple substitution of one known element for another producing a predictable result renders the claim obvious.  See MPEP §2143 (I)(B).
It is noted that this claim is a product-by-process claim. In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985). It is the patentability of the product that is to be determined and not recited process steps irrespective of whether or not only process steps are set forth. Therefore, since “3D printed” imparts no further structure to “elbow”, the claim has been met.

Response to Arguments
Applicant's arguments filed 24 November 2021 with respect to the 112(b) rejection of claim 13 have been fully considered but they are not persuasive. 
In response to applicant’s argument that Shore D is not a standard but a scale using a shore durometer, Shore D hardness is measured using methods described in various standards 
Applicant’s remaining arguments been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ZACHARY T DRAGICEVICH whose telephone number is (571)270-0505. The examiner can normally be reached Monday-Friday 8:00 - 4:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Matthew D. Troutman can be reached on (571) 270-3654. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ZACHARY T DRAGICEVICH/            Primary Examiner, Art Unit 3679     
02/08/2022